Title: From Thomas Jefferson to Randolph Harrison, 23 March 1807
From: Jefferson, Thomas
To: Harrison, Randolph


                        
                            Dear Sir
                            
                            Washington Mar. 23. 07.
                        
                        Information being recieved that Aaron Burr is on his way to this place under a guard, & it being probable
                            he will cross James river at Cartersville, we have thought it best to send a person to station himself at Cartersville in
                            order to direct the guard to carry him at once to Richmond where he will be to be tried. I do not foresee that this person
                            can need any aid in the discharge of his duty; yet as something not foreseen may arise, about which he, as a stranger
                            might be at a loss. I have thought it safest to recommend him to you; who are acquainted with the authorities of the
                            place, and can advise him in his application to them. for instance, from one of our letters it might be inferred that Burr
                            is coming on alone & voluntarily. I do not believe it, but were it so, it would then be proper for the bearer to be
                            furnished with a guard of militia to ensure his safe delivery at Richmond. your knolege of the proper person to apply to
                            would enable you to be useful to him. I have not hesitated to trouble you on this occasion, being satisfied you are
                            actuated by motives which will readily induce you to lend your aid if necessary. Accept my friendly salutations &
                            assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    